Title: From Thomas Jefferson to Thomas Mann Randolph, 2 March 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia Mar. 2. 98.
          
          All well. no news from our commissioners at Paris. no talk yet of the time of adjournment, though probably it will be very soon after we hear from Paris. I wrote you 2. letters on the 22d. of Feb. no change in the price of wheat or flour. old tobacco at 13.50. I write in the moment of the departure of the post so can only add kisses to my dear Martha & the little ones and an affectionate Adieu to yourselves.
          
            P.S. if any mules can be got in the neighborhood for 100. Dollars of the breed of mrs Barclay’s Jack, I had rather buy them than horses taking the credit before mentioned.
          
        